COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bray and Annunziata
Argued at Alexandria, Virginia


SARAH ELIZABETH SCHOENFIELD, S/K/A
 SARAH ELIZABETH SCHOENFELD
                                       MEMORANDUM OPINION * BY
v.   Record No. 1861-99-2            JUDGE ROSEMARIE ANNUNZIATA
                                            MAY 23, 2000
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Thomas N. Nance, Judge

          Keith B. Marcus (Bremner, Janus, Cook &
          Marcus, on brief), for appellant.

          Shelly R. James, Assistant Attorney General
          (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Sarah Schoenfeld appeals from her conviction of driving

under the influence of alcohol, second offense.   She contends

the trial court erred in denying her motion to suppress evidence

because she was the subject of an illegal search and seizure.

We disagree and affirm.

                              FACTS

     Upon review of "a trial court's denial of a motion to

suppress, '[w]e view the evidence in a light most favorable to

. . . the prevailing party below, and we grant all reasonable

inferences fairly deducible from that evidence.'"    McNair v.

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Commonwealth, 31 Va. App. 76, 81-82, 521 S.E.2d 303, 306 (1999)

(en banc) (quoting Commonwealth v. Grimstead, 12 Va. App. 1066,

1067, 407 S.E.2d 47, 48 (1991)).   At approximately 1:04 a.m. on

March 31, 1999, Virginia Commonwealth University Police Officer

Mindy Dunn was on duty patrolling the university's campus in the

City of Richmond.   As she stood next to her parked police

cruiser, she heard the sound of an engine racing and, looking in

the direction of the sound, she saw Schoenfeld's car as it

passed her position on Harrison Street.   The car appeared to be

traveling well in excess of the posted 25 miles per hour speed

limit, possibly as fast as fifty miles per hour.   Based on this

observation, Dunn got into her police cruiser and followed

Schoenfeld's car.   Dunn caught up to Schoenfeld when Schoenfeld

stopped for a traffic signal on Harrison Street.   Dunn activated

her emergency lights, signaling Schoenfeld to stop.

     Dunn approached Schoenfeld's vehicle.    The driver's side

window was down, and as soon as Dunn reached it she smelled an

odor of alcohol.    Dunn asked Schoenfeld for her license and

registration, and in response Schoenfeld handed Dunn a credit

card instead of her registration card.    Based on her observation

of Schoenfeld's speed, the odor of alcohol emanating from

Schoenfeld, and Schoenfeld's mistake in handing over a credit

card instead of her registration card, Dunn decided to

administer field sobriety tests.   Due to Schoenfeld's


                                - 2 -
performance in the field sobriety tests, Dunn administered a

breath test, which indicated a blood alcohol level of .16%.       As

a result, Schoenfeld was charged with speeding and with driving

while intoxicated.    Following the denial of Schoenfeld's motion

to suppress evidence, Schoenfeld entered a conditional plea of

guilty, which the trial court accepted.    She was sentenced to

sixty days in jail, with fifty-five suspended, and a fine of

$300.    Her driving privilege was also suspended for a period of

three years.    This appeal followed.

                               ANALYSIS

        When we review the denial of a defendant's motion to

suppress, the appellant has the burden to prove that, when the

evidence is considered in the light most favorable to the

Commonwealth, the trial court's denial of the motion was error.

See Golden v. Commonwealth, 30 Va. App. 618, 621, 519 S.E.2d

378, 379 (1999) (citing Fore v. Commonwealth, 220 Va. 1007,

1010, 265 S.E.2d 729, 731, cert. denied, 449 U.S. 1017 (1980)).

"In our analysis, we are bound by the trial court's findings of

historical fact unless 'plainly wrong' or without evidence to

support them."     McNair, 31 Va. App. at 82, 521 S.E.2d at 306

(internal quotation omitted).    "However, we review de novo the

trial court's application of defined legal standards such as

. . . reasonable suspicion to the particular facts of the case."

Logan v. Commonwealth, 29 Va. App. 353, 358-59, 512 S.E.2d 160,


                                 - 3 -
162-63 (1999).   "[T]he Fourth Amendment requires only that an

objectively reasonable basis exist for a search."     Id. at 359,

512 S.E.2d at 163.

     "[A] police officer may in appropriate circumstances and in

an appropriate manner approach a person for purposes of

investigating possibly criminal behavior even though there is no

probable cause to make an arrest."     Parker v. Commonwealth, 255

Va. 96, 104, 496 S.E.2d 47, 51-52 (1998) (quoting Terry v. Ohio,

392 U.S. 1, 22 (1968)).   "In order to justify a Terry seizure,

the police officer must be able to point to specific and

articulable facts which, taken together with rational inferences

from those facts, reasonably warrant that intrusion."     Id. at

104, 496 S.E.2d at 52 (internal quotation omitted).    We have

previously equated a traffic stop with a Terry stop.     See Stroud

v. Commonwealth, 6 Va. App. 633, 637, 370 S.E.2d 721, 723 (1988)

(citing Berkemer v. McCarty, 468 U.S. 420, 439-40 (1984)).

          [I]f there are articulable facts supporting
          a reasonable suspicion that a person has
          committed a criminal offense, that person
          may be stopped in order to identify him, to
          question him briefly, or to detain him
          briefly while attempting to obtain
          additional information. . . . In determining
          whether a police officer had a
          particularized and objective basis for
          suspecting that a person stopped may be
          involved in criminal activity, a court may
          consider the totality of circumstances.
          This test is less stringent than probable
          cause.



                               - 4 -
Parker, 255 Va. at 104, 496 S.E.2d at 52 (internal citations

omitted).

     Schoenfeld contends that her detention by Dunn was improper

because Dunn admitted that, at the time she decided to stop

Schoenfeld, she had not decided whether she would cite her for a

speeding violation, and was primarily interested in determining

whether Schoenfeld was "safe to drive."   However, an officer's

subjective intent in making a traffic stop is irrelevant in

determining a Fourth Amendment violation; "[p]olice actions are

to be tested under a standard of reasonableness without regard

to the underlying intent or motivation of the officers

involved."   Limonja v. Commonwealth, 8 Va. App. 532, 537-38, 383

S.E.2d 476, 480 (1989); see Logan, 29 Va. App. at 359, 512

S.E.2d at 163 ("[T]hat the officer does not have the state of

mind which is hypothecated by the reasons which provide the

legal justification for the officer's action does not invalidate

the action taken as along as [all] the circumstances, viewed

objectively, justify that action.").

     Officer Dunn identified reasonable, articulable grounds for

her suspicion that Schoenfeld was violating the law.   She

observed Schoenfeld driving at a speed greatly in excess of the

posted speed limit, giving her reasonable suspicion, and indeed

probable cause, to issue a citation for speeding.   Accordingly,




                               - 5 -
the trial court committed no error in denying Schoenfeld's

motion to suppress evidence, and we affirm the court's decision.

                                                       Affirmed.




                              - 6 -